DETAILED ACTION
This Office action is in response to the amendment and remarks filed on September 2nd, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0091017 (Friedlander et al.).
Regarding claim 1, Friedlander et al. discloses a bowtie filter, comprising: a filter body, wherein the filter body includes at least two filter regions (fig. 4, element 80, with first filter region being areas of thickness T2 to T3, second T1 to T3); each of the least two filter regions is in contact with or partially coincident with an adjacent filter region (fig. 4, element 80), and every two adjacent filter regions have different radiation compensation amounts (fig. 4, element 80, where it is understood that radiation compensation differs with thickness); the at least two filter regions include at least one first filter region configured for radiation compensation of a head to be scanned, and at least one second filter region configured for radiation compensation of a body to be scanned (‘Likewise, if the attenuating medium is a bowtie filter 80, if the first scan was through the center 82 of the filter 80, the filter 80 may be moved or adjusted so that the second scan passes through the edge 84 of the bowtie filter 80.’ P 45); a surface of the first filter region configured for facing a radiation source is a first curved surface, a surface of the second filter region configured for facing the radiation source is a second curved surface (fig. 4, element 80 with first filter region being areas of thickness T2 to T3, second T1 to T3); the first curved surface is in contact with or partially coincident with the second curved surface in their circumferential direction (fig. 4, element 80 with first filter region being areas of thickness T2 to T3, second T1 to T3); and the first curved surface is smoothly in contact with an adjacent second curved surface in a case where the first curved surface is disposed adjacent to the second curved surface (fig. 4, element 80 with first filter region being areas of thickness T2 to T3, second T1 to T3).
Regarding claim 2, Friedlander et al. discloses the bowtie filter according to claim 1, wherein a curvature center of the first curved surface and a curvature center of the second curved surface are in a same straight line or coincident (fig. 4, element 80 with first filter region being areas of thickness T2 to T3, second T1 to T3).
Regarding claim 3, Friedlander et al. disclose the bowtie filter according to claim 2, wherein curvature of the first curved surface is the same as curvature of the second curved surface, or a curvature variation is the same as a curvature variation of the first curved surface is the same as a curvature variation of the second curved surface (fig. 4, element 80).
Regarding claim 5, Friedlander et al. disclose the bowtie filter according to claim 2, wherein curvature of a curved surface required for the radiation compensation of the head to be scanned is a head applicable curvature ρt1, and curvature of a curved surface required for the radiation compensation of the body to be scanned is a body applicable curvature ρt2; and the curvature of the first curved surface and the curvature of the second curved surface are both the same as curvature ρ, wherein ρt2 is less than or equal to ρ, and ρ is less than ρt1 (fig. 4, element 80).
Regarding claim 6, Friedlander et al. disclose the bowtie filter according to claim 2, wherein a number of the first filter regions is one, and a number of the second filter regions is two; and the two second filter regions are respectively disposed on both sides of the first filter region (fig. 4, element 80, with first filter region being areas of thickness T2 to T3, second T1 to T3).
Regarding claim 9, Friedlander et al. disclose the bowtie filter according to claim 1, wherein the filter body includes at least one of an aluminum filter body, a ceramic filter body, or a Teflon filter body (‘one or more than one attenuating materials, such as aluminum, graphite, and/or Teflon.’ P 38).
Regarding claim 12, Friedlander et al. disclose a radiation scanning apparatus, comprising: a radiation source (fig. 1, element 12); the bowtie filter according to claim 1 (fig. 4, element 80); and the bowtie filter is disposed at a light outlet side of the radiation source (‘Turning to FIG. 4, in another embodiment the attenuating structure may be a bowtie filter 80 provided as part of the X-ray source 12 or source collimator 14 of the imaging system 10,’ P 38), and each filter region of the bowtie filter corresponds to a different irradiation field of the radiation source (fig. 4, element 80, where it is understood that radiation compensation differs with thickness).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0091017 (Friedlander et al.) in view of US 2013/0058451 (Hsieh et al.)
Regarding claim 8, Friedlander et al. disclose the bowtie filter according to claim 1, wherein a cross section of the filter body is in a bow-tie shape.  Friedlander does not provide figures in the plan view, so it cannot be determined whether the filter body is columnar.  However, Hsieh et al. discloses a bowtie filter using a columnar body with a bow-tie cross-section (fig. 5, element 29).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the filter body of Friedlander columnar as in Hsieh so that the filter would have sufficient lateral width to filter a cone-shaped X-ray beam.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. as applied to claim 1 above, and further in view of US 2014/00664445 (Adler).
Regarding claim 10, Friedlander et al. disclose the use of composite materials for the filter body, but neither specifically discloses a light-transmitting substrate doped with heavy metal compound particles (‘Any suitable radiation attenuating material or combination of materials, including suitable metallic materials, non-metallic materials, composite materials, synthetic materials, and so forth.’ P 36).  Adler et al. discloses a light-transmitting substrate doped with heavy metal compound particles in an X-ray imaging system (‘lead-doped glass, which absorbs x-rays while transmitting the visible photons’ P 106).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the bowtie filter of Friedlander et al. to use the material of Adler et al. so that visible light fields, often used in radiation apparatuses, could penetrate the filter.
Regarding claim 11, Friedlander et al. in view of Adler disclose the claimed invention except for forming the regions by shaping the heavy metal compound particles in a corresponding region in the light-transmitting substrate, and one filter region has one corresponding region.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to shape the heavy metal compounds rather than the substrate since either would result in similar changes in X-ray absorption power.
Allowable Subject Matter
Claims 4, 7, 13-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter with regards to claims 4 & 7:  The prior art of record does not disclose the bowtie filter according to claim 2 or 6, wherein curvature of the first curved surface is different from curvature of the second curved surface, or a curvature variation of the first curved surface is different from a curvature variation of the second curved surface.  The closest prior arts of record are US 6,317,918 (the ‘918 patent) and US 2015/0297155 (Christensen et al.).
The ‘918 patent discloses a bowtie filter with filter regions wherein the curvature of the first curved surface is different from curvature of the second curved surface (fig. 5, elements 100 & 102) but the filter regions are not coincident in the circumferential direction and further are not smoothly in contact, both requirements of the parent claims.  The Christensen et al. discloses a bowtie filter where a curvature variation of the first curved surface is different from a curvature variation of the second curved surface and also discloses smoothly connecting regions (fig. 5 & 6).  However, the regions are not adjacent in the circumferential direction and the filter cannot be altered to make them so without breaking the invention.
The following is a statement of reasons for the indication of allowable subject matter with regards to claims 13-14 and 16-19: The prior art of record does not disclose A radiation scanning method, applied to the radiation scanning apparatus according to claim 12, wherein the radiation scanning method comprises: determining a filter region from filter regions of the bowtie filter as a target filter region according to a scanning requirement of a user; controlling radioactive rays emitted from a radiation source to pass through the target filter region to irradiate a portion to be scanned of the user, an irradiation field of the radiation source corresponding to the target filter region being a target irradiation field; and redetermining another filter region as the target filter region from the filter regions of the bowtie filter in a case where a scanning requirement of a user is changed, and correspondingly switching another irradiation field of the radiation source as the target irradiation field.
The closest prior arts of record are US 6,317,918 (the ‘918 patent) and US 2005/0013411 (Yahata et al.).  The ‘918 patent and Yahata et al. both disclose radiation scanning methods wherein the radiation scanning method comprises: determining a filter region from filter regions of the bowtie filter as a target filter region according to a scanning requirement of a user; controlling radioactive rays emitted from a radiation source to pass through the target filter region to irradiate a portion to be scanned of the user, an irradiation field of the radiation source corresponding to the target filter region being a target irradiation field; and redetermining another filter region as the target filter region from the filter regions of the bowtie filter in a case where a scanning requirement of a user is changed, and correspondingly switching another irradiation field of the radiation source as the target irradiation field another (the ‘918 patent, col. 5, lines 29-64, Yahata et al., fig. 5 and associated text).  However, both arts use bowtie filters with the filter regions arranged side-by-side along an axis rather than in the circumferential direction.
Response to Arguments
Applicant's arguments regarding the rejections over Friedlander et al., filed September 2nd, 2022 have been fully considered but they are not persuasive.
Applicant argues that the thickness variation of Friedlander et al. is not enough to consider the regions to be different filter regions.  But applicant’s own specification discloses that the filter regions can differ only in thickness, as that is the only differentiating factor between regions in the embodiment of figure 2.  Applicant’s disclosure states, with respect to that embodiment,
In some other embodiments, referring to FIG. 2, curved surfaces of each filter region used for facing the radiation source 2 in the filter body 1 may have same curvature or curvature variation. For example, the first curved surface of the first filter region 11 and the second curved surface of the second filter region 12 maintain constant curvature p, and the curvature of the two are the same. Different radiation compensation amounts of the first filter region 11 and the second filter region 12 are mainly realized by the first filter region 11 and the second filter region 12 being respectively located in different volumes corresponding to irradiation fields of the radiation source. 
In other words, the different radiation compensation amounts are a result of there being more or less filter material (volume) in the irradiation path, and the amount of filter material in the path is determined by the thickness of the filter body across the path.
Applicant’s remaining arguments are moot because the other rejections are overcome by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881